IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


EMRU KEBEDE,                                : No. 4 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JACQUELYN PFURSICH, CLERK OF                :
COURT FOR LANCASTER COUNTY,                 :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of March, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.